Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July, 01, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung et al (US 7,282,678 B2) in view of Luppold et al (US 2009/0139983 A1).


With respect to claim 1, Tung et al discloses of a heater (Figures 1-5) for a motor vehicle (i.e. a motor vehicles; Col. 1, lines 12-14 and 43-48; Figures 1-5) comprising: a heat source part 16 (Col. 2, lines 23-36; Figures 1-5); a heat source part rod 34 including a rod sidewall 32 configured to receive the heat source part 16 (Col. 3, lines 57 thru Col. 4, line 14; Figures 2-3); a first heat radiating plate 30 including a first heat generation region 39 (i.e. heat generating region 39 is where the plurality of heat radiating fins 35 below the heating element 16; Figure 2) and a first air movement region 35 (i.e. plurality of heat radiating fins 35 outside the first heat radiating plate 30; Col. 3, lines 35-56; Figures 1-2); and a second heat radiating plate 40 including a second heat generation region 42 (i.e. heat generating region 42 is where the plurality of heat radiating fins 45 above the heating element 16; Figure 2) and a second air movement region 45 (i.e. plurality of heat radiating fins 45 outside the first heat radiating plate 40; Col. 3, lines 35-56; Figures 1-2), wherein the heat source part 16 is disposed between the first heat radiating plate 30 and the second heat radiating plate 40, and the rod sidewall 32 is provided integrally with the first heat radiating plate 30 (Col. 3, lines 35-56), wherein the second heat radiating plate 40 is provided with a plurality of fastening grooves 46 penetrating through an upper surface and a lower surface of the second heat radiating plate 40 (Col. 3, lines 35-56), wherein the rod sidewall 32 includes a pair of sidewalls 32 spaced apart from each other by a first predetermined distance and modified parts 36 extending from the pair of sidewalls 32, respectively (Col. 3, line 50 thru Col. 4, line 14), wherein the modified parts 36 of the pair of sidewalls 32 are pressed to be bent or caulking-coupled to the upper surface of the second heat radiating plate 40 after penetrating through the plurality of fastening 
Tung et al teaches the invention as described above but fails to explicitly teach that the first air movement region having at least one first through-hole formed therein; and the second air movement region having at least one second through-hole formed therein. 
However, in the same field of endeavor of an electric heating module, Luppold et al teaches that it is known in the art of a first heat radiating plate 4 the first air movement region 1a having at least one first through-hole 18 formed therein (Para. 0070; Figures 1-39); and a second radiating plate 4 the second air movement region 1a having at least one second through-hole 18 formed therein (Para. 0070; Figures 1-39). The advantage of combining the teachings of Luppold et al is that doing so would achieve efficient heat transfer.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Tung et al in view of Luppold et al, to modify the first and second heat radiating plates as taught by Tung et al to incorporate the first and second heat radiating plates with through holes formed therein as taught by Luppold et al, thereby achieving efficient heat transfer.  

With respect to claim 2, Tung et al disclose that the rod sidewall 32 is extrusion-molded (i.e. The extrusion molding is a product by process and it is well known process in the art to make two portions of a product integral to one another. Therefore extrusion molding process does not imply a product that can only be defined by the process step by which it is made) integrally with the first heat radiating plate 30 (Col. 3, lines 35-56).  

With respect to claim 3, Tung et al disclose that the rod sidewall 32 is inserted into the plurality of fastening grooves 46 provided in the second heat radiating plate 40 to fix the first heat radiating plate 30 and the second heat radiating plate 40 (Col. 3, lines 57 thru Col. 4, line 14).  

With respect to claim 4, Tung et al discloses that the heat source part 16 includes a positive temperature coefficient device (PTC) 162, an electrode plate 12, 14 electrically contacting the positive temperature coefficient device 162 (Col. 2, lines 23-36; Figures 1-4), and wherein an insulating guide member 19 insulates the positive temperature coefficient device 162 and the electrode plate 12, 14 from the rod sidewall 32 (Col. 3, lines 57 thru Col. 4, line 14; Figures 1-5).   

With respect to claim 10, Tung et al in view of Luppold et al, as applied to claim 1, does not explicitly discloses that each of the pair of sidewalls 32 includes a catching groove 36 formed at an upper end portion (Col. 3, lines 35-56; Figure), wherein the second heat radiating plate 40 is seated on the catching groove 36 of each of the pair of sidewalls 32, and wherein the second heat radiating plate 40 is spaced apart from the i.e. radiating surfaces 45 and 35 are spaced apart to a predetermined distance; Col. 3, line 35 thru Col. 4, line 14; Figures 1-5).

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung et al (US 7,282,678 B2) in view of Luppold et al (US 2009/0139983 A1) as applied to claim 4 above, and further in view of Lee (US 2007/0045274 A1).
With respect to claim 5, Tung et al in view of Luppold et al, as applied to claim 4, does not explicitly disclose that the positive temperature coefficient device is seated in an opening part formed in an upper surface of the insulating guide member, a lower surface of the insulating guide member is provided with protrusion parts, and wherein the electrode plate is seated in an electrode plate receiving part formed between the protrusion parts. 
However, in the same field of endeavor of an electric heating module, Lee teaches that it is known in the art to provide a heater 100 where the positive temperature coefficient device 100 is seated in an opening part 121 formed in an upper surface 124 of the insulating guide member 120 (Para. 0041-0043; Figures 4), a lower surface of the insulating guide member 120 is provided with protrusion parts 122-123, and wherein the electrode plate 130 is seated in an electrode plate receiving part formed 125 between the protrusion parts 122-123 (Para. 0041-0043; Figure 4). 
Based on the teachings of Lee, it is known in the field of endeavor of an electric heating module to provide an insulated guide member to improve reparability 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Tung et al in view of Luppold et al with Lee, to modify the insulation guide member as taught by Tung et al in view of Luppold et al, with the incorporation of the insulation guide member as taught by Lee, thereby providing an insulated guide member to improve reparability and maintainability by joining the sandwiching plates constituting the heating unit though an engaging mechanism. 

With respect to claim 6, Tung et al, as applied to claim 5, discloses of an insulating layer 19 interposed between the electrode plate 12, 14 and the first heat radiating plate 30 (Col. 3, line 57 thru Col. 4, line 14; Figure 3).  

With respect to claim 7, Tung et al in view of Luppold et al, as applied to claim 4, does not explicitly disclose that the positive temperature coefficient device is seated in an opening part formed in an upper surface of the insulating guide member, and wherein a side of the insulating guide member is provided with a slit-shaped electrode plate receiver configured to receive the electrode plate.
  However, in the same field of endeavor of an electric heating module, Lee et al teaches that it is known in the art to provide a heater 100 where the positive temperature coefficient device 140 is seated in an opening part 121 formed in an upper surface 124 of the insulating guide member 120, and wherein a side of the insulating i.e. protrusion split the space of the insulating guide member; Para. 0041) configured to receive the electrode plate 130 (Para. 0041-0042; Figure 4).
Based on the teachings of Lee, it is known in the field of endeavor of an electric heating module to provide an insulated guide member to improve reparability and maintainability by joining the sandwiching plates constituting the heating unit though an engaging mechanism.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Tung et al in view of Luppold et al with Lee, to modify the insulation guide member as taught by Tung et al in view of Luppold et al, with the incorporation of the insulation guide member as taught by Lee, thereby providing an insulated guide member to improve reparability and maintainability by joining the sandwiching plates constituting the heating unit though an engaging mechanism. 

With respect to claim 8, Tung et al, as applied to claim 4, discloses that the positive temperature coefficient device 162 and the electrode plate 12, 14 are sequentially stacked in an axial direction, and wherein the first heat radiating plate 30, the heat source part 16, and the second heat radiating plate 40 are coupled to each other in the axial direction (Col. 2, lines 37-53; Col. 3, line 57 thru Col. 4, line 14; Figures 1-5).

Response to Arguments
Applicant’s arguments, see remarks on pages 5-9, filed July 01, 2021, with respect to the rejection(s) of claim(s) 1-8 and 10 under 35 USC 103 Luppold et al in view of Huang in further view of Buongirno have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Tung et al (US 7,282,678 B2) in view of Luppold et al (US 2009/0139983 A1).
Applicant’s argument is persuasive in that the previous prior art combination fails to teach the fastening grooves formed within the second heat radiating plate and the modified parts of the rod sidewalls of the first heat radiating plate as disclosed in applicant’s amendment of claim 1 without out addition configuration. Therefore the examiner, after further search and consideration, found new prior to Tung et al that teaches all of the limitations of claim 1 with the exception of the first and second set of through holes formed in the first and second heat radiating plates. The examiner also found the previously cited prior art Luppold et al, remedies the through hole deficiencies of the first and second heat radiating plates as taught by Tung et al. It is well known in the art to incorporate through holes within the first and second heat radiating plates as taught by Luppold et al, thereby achieving efficient heat transfer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        November 2, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761